Title: From Benjamin Franklin to Giambatista Beccaria, 11 August 1773
From: Franklin, Benjamin
To: Beccaria, Giambatista


Dear and Reverend Sir:
London 11 August 1773.
I embrace this opportunity to greet you through Signor Fromond, your most ingenious fellow countryman, and to let you know that, because my ongoing commitment to various affairs precludes my doing further research in our favorite science, I believed that I could not better foster it among the English than by procuring a translation into our language of your latest, excellent book. This is now completed, with the help of some friends who contributed to the cost, and ready for the press. May I ask you to have five hundred copies of the illustrations reproduced from your copper [plates] and sent to me to be used for the projected edition? They might come by sea from Nice, and be addressed to your Envoy Extraordinary, who will be good enough to permit it. I will promptly pay, according to your direction, any charges for paper, printing, shipping, etc. If this can be done, it will save us the expense of engraving. I remain always with the greatest esteem, dear Sir, your most obedient [and] most humble servant, 
B. Franklin.
